Title: To Benjamin Franklin from Richard Bennett Lloyd, 18 February 1780
From: Lloyd, Richard Bennett
To: Franklin, Benjamin


London 18th Feby. 1780
I really am ashamed to be so very troublesome to my valuable and venerable Friend— but flatter myself He will excuse the liberty I take— knowing the importance of what I am about to mention, is to myself—.
Agreeably to your kind advice last Spring, I have endeavoured to remain here until times wd. admit my taking my Family across the Atlantic with safety— but I have failed in getting remittances over to Europe & having but a very little money now to subsist my Family on— I shall be obliged to make an attempt to return to America— A circumstance attending this makes it disagreeable— I have not money sufficient to bear the expences of a long journey before I take shipping— therefore there is no way left me, but to return immediately from hence to New york— If Dear Sir, you will befriend me so far, as to give me a Letter to the Governor of the State of the Jerseys— and a few Lines to a Friend of Your’s at Philadelphia—mentioning the real necessity of my coming to America by the way of New york I shall ever acknowledge myself greatly indebted to you and your’s—.
I wrote to you some time past and then mentioned that a Mr. Kinlaw of South Carolina went by the way of N: York he was well received by his Countrymen and is now in the American Army. I shall esteem it a particular favour if you will give me an answer by the return of the Post— Mrs. Lloyd unites with me in Affectionate Compliments—and I am, Dear Sir, with the greatest respect, yr. obliged obt. Servant
Richard Btt. Lloyd
To The Honourable Benjamin Franklin &c. &c. &c.
Be so good as to direct for me in Somerset Street Portman Square—then put it under Cover and direct for Messrs. Davis Strachan & Co: Merchants Mincing Lane London by which means the letter will get to me unopened—.

 Addressed: A Monsieur / Monsieur Franklin / à / Passy / [in another hand:] hotel Colbert
Notation: R.B. Lloyd. 18 Feb 80
